Citation Nr: 1132799	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for an increased rating.  In a November 2005 rating decision, the RO assigned a 10 percent rating for Raynaud's syndrome, effective January 20, 2004.

The Board remanded the Veteran's claim for an increased rating in January 2010 for further development.

In May 2011, the RO assigned a 40 percent rating for Raynaud's syndrome, effective January 20, 2004 (the date of the Veteran's claim for an increased rating).  However, inasmuch as a higher rating is available for Raynaud's syndrome, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's service-connected Raynaud's syndrome has been manifested by characteristic attacks occurring at least daily; two or more digital ulcers were not found.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010);      38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7117 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2004 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for increase, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2004 RO rating decision reflects the initial adjudication of the claims after issuance of the February 2004 letter.

Post rating, a January 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the May 2011 Supplemental Statement of the Case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, as well as the reports of March 2004, October 2005, and February 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods, pertinent to the January 2004 claim for increase.

Pursuant to the rating schedule, Raynaud's syndrome is evaluated as follows: characteristic attacks occurring one to three times a week (10 percent); characteristic attacks occurring four to six times a week (20 percent); characteristic attacks occurring at least daily (40 percent); with two or more digital ulcers and history of characteristic attacks (60 percent); and with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks (100 percent).  38 C.F.R. § 4.104, Diagnostic Code 7117.  For purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id. at Note.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the evidence of record does not demonstrate that the Veteran has digital ulcers, and the criteria for a rating in excess of 40 percent for Raynaud's syndrome, have not been met.

Relevant evidence of record reflects that on March 2004 VA examination, the Veteran complained of his fingertips stinging in extremely cold weather.  On physical examination, there was no loss of tissue or scarring of any of the digits.  The Veteran had normal capillary refill time of less than two seconds.  No findings of Raynaud's syndrome were found on examination.

On general VA examination in October 2005, the Veteran reported numbness and tingling.  He complained of pain in his hands all of the time, which he admitted was probably also due to arthritis in his hands.  The Veteran noted that when his fingers were cold, he could not control fine motor movements.  He had flare-ups when his hands got cold.  The Veteran noted that he was unable to hold onto a can of cold soda secondary to pain, and his fingers and toes turned white when exposed to cold, and thereafter, a blotchy red and white.  The frequency, duration, and severity of his symptoms were based on weather and exposure.  The Veteran reported swelling after cold exposure.  He noted that he was not receiving any treatment for Raynaud's syndrome.  On physical examination, the Veteran's skin color was described as good.  The Veteran was diagnosed with Raynaud's phenomenon.

On February 2010 VA examination, the Veteran complained of problems controlling fine finger movements when cold.  The Veteran had symptoms with less dramatic changes in the temperature and emotional upsets.  He stated that his symptoms were the same in both hands and feet.  The Veteran's duration of attacks was less than five minutes per day, and his symptoms were characterized by color changes (white, red, and blue), as well as pain and numbness.  Exposure to cold, temperature changes, and stress would precipitate an attack.  The examiner noted that the Veteran's Raynaud's syndrome had only mild effects on chores, shopping, and exercise, and none on traveling, feeding, bathing, dressing, toileting, or grooming.  The Veteran had no digital ulcers on his fingers or toes.  The examiner diagnosed the Veteran with Raynaud's syndrome.

Based on the foregoing, the Board finds that the Veteran's Raynaud's syndrome has not been manifested by two or more digital ulcers; as such, a higher rating under Diagnostic Code 7117 is not warranted.  The Board notes that although the Veteran has a history of characteristic attacks occurring on a daily basis, the criteria for a 60 percent rating require characteristic attacks, as well as two or more digital ulcers.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met).  Therefore, a rating in excess of 40 percent is not warranted.

The Board also finds that there is no basis for staged rating of the Veteran's Raynaud's syndrome, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has additionally considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected Raynaud's syndrome.  Higher evaluations are available for greater levels of disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.  


ORDER

Entitlement to a rating in excess of 40 percent for Raynaud's syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


